PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/426,131
Filing Date: 4 Mar 2015
Appellant(s): Katz et al.



__________________
Jeoyuh Lin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant’s first argument (section 1 page 7 of the filed appeal brief) regards the combination of prior arts Razoumov in view of Kahn to reject claim 64. Appellant states that the combination is conclusory and unsupported. Appellant argues several points (addressed below as first through fourth points) of rational/purported evidence in support of their first argument. 
The first point by Appellant reiterates the summary of section A of their remarks as purported evidence that the examiner as erred by failing to make any of the findings besides concluding that it would be obvious to combine Razoumov without providing any facts to support (last paragraph of page 8 of the filed appeal brief). 
As agreed to be appellant, the prior rejection of claim 64 specifically stated what claim language was not disclosed by prior art Razoumov. Said language regards “the upper-arm computer pointing apparatus is configured to control an operation of the computing device based on the control data, thereby allowing a user to remotely control the computing the computing device.” Prior art Kahn was listed as specifically disclosing said language by citing figure 1 accelerometer 100 as described in columns 1-2 and 4-
Razoumov discloses in paragraph [0010] the aspect of their invention is monitoring sports activities such as gathering biometric data from a subject performing a sports activity. Paragraph [0034] describes sensors 120 can gather data relating to various physical characteristics, positions, changes, performance, or properties of the subject. Said data can be referred to as “biometric” data. Razoumov paragraph [0034] continues: “biometric data ... can include any of the following: … orientation, etc. of a subject’s appendage or other body part…the sensors 120 can include one or more of the following technologies: accelerometer technology that detects accelerations; gyroscope technology that detects changes in orientation”. Figure 1 specifically depicts the sensor 120 to be on the upper arm of the subject 100.
Kahn discloses in column 1 lines 20-31 that the accelerometer may detect motion in two or three dimensions. Columns 4-5 lines 57-67 and 1-10, respectively, describes the system to detect a user/subject playing a pitching game and walking. The system can recognize the throwing signal and separate it from the walking signal due to muscles (such as biceps) firing at points in the motion to achieve the net motion. Detecting data relating to physical characteristics of a user/subject performing a 
In summary, the above specific paragraph or column citations and description relating Razoumov and Kahn’s sensors were all utilized in the prior office action. However, in so far as the first point of appellant’s first argument, appellant does not address any of the above citations of the prior office action in their argument and instead states the examiner as erred by failing to make any of the findings besides concluding that it would be obvious to combine Razoumov without providing any facts to support. The examiner respectfully disagrees and upholds that the above citations and descriptions written by the prior office action are the examiner’s findings of facts to support the combination of Razoumov and Kahn.
Razoumov is summarized by Appellant on page 10 of the filed appeal brief concluding, the second point, that there is no action by Razoumov to then allow the user monitoring the biometric data to then further control some other computing device.
The examiner respectfully disagrees with this argument for multiple reasons. First, stating that Razoumov does not disclose any action to allow the user monitoring the biometric data to then further control some other computing device is moot since such language is not claimed. What is claimed is that the apparatus is configured to control an operation of the computing device (some other computing device) based on the control data (control data derived from measured orientation data). The argued language does not comprise any link between the biometric data and control of the other computing device. What the actual argument states is that a user monitoring data 
Second Razoumov actually does disclose an action to allow the user monitoring the biometric data to then further control some other computing device. Specifically a user (couch/trainer) monitoring the biometric data may provide feedback/control via a remote interface or database engine (both considered other computing devices) (paragraph [0032]). This describes the user monitoring the biometric data may actual control another computing device.
Third, if appellant intended this argument to regard the actual claim language of the “apparatus is configured to control an operation of the computing device based on the control data, thereby allowing a user to remotely control the computing device”, again, the argument would be considered moot since Razoumov was specifically stated to not disclose such language in the previous office action (piecemeal analysis of combination of arts). It is noted Razoumov does generically disclose implementing the invention to “control a computer to implement the disclosed subject matter” in paragraph [0026] and user of the equipment/device/service to control, gaming, convey data, etc. in paragraph [0028]; but does not specifically define said control as remote control of a computing device based on control data (derived from measured orientation). Further, paragraph [0034] specifically states data from the sensor 120 to show whether the subject is performing a signal or communication movement (e.g. arm cocked). This describes attempts to communicate with a system with intent. Beyond passive data such as running data being detected and processed.
third point in that Kahn is purported to describe a completely different accelerometer device [from Razoumov], such as a pedometer, for use in video game controller, such as providing cursor movement (second to last paragraph of page 10 of the filed appeal brief). 
While Kahn discloses the accelerometer device may be implemented as a pedometer there is a separation between the disclosure of a pedometer and game controller. The background disclosure in column 1 of Kahn discloses the movement to be translated into appropriate data. “For pedometers, this is step data. For game controllers this is cursor movement”. This does not state that pedometers produce cursor movement as implied by appellant’s argument. Column 2 lines 4-13 describes the pedometer aspect as an application which receives acceleration data from the physical/real accelerometer which is different from the game control data for the fishing game application. Column 2 lines 14-34 further emphasizes the difference between the pedometer application and other uses of the accelerometer data to other applications (such as detecting a jump for input to a game). All together this describes different manners of utilizing the data output by Kahn’s sensor.
Razoumov discloses a sensor 120 which may comprise one or more of an accelerometer and gyroscope for detecting orientation (paragraph [0034]). The sensors of Razoumov and Kahn both disclose the use of an accelerometer. While Razoumov processes the accelerometer for the application of monitoring sports activities, Kahn discloses that the accelerometer data may be processed and utilized by more than one application as described above. Therefore, while Razoumov discloses only a single application for processing said acceleration data this does not negate Razoumov from 
Appellant argues a fourth point in that the combination of Razoumov and Kahn would change Razoumov’s system for monitoring of sports activities into a video game (last paragraph of page 10 of the filed appeal brief).
The rejection utilizing the combination of Razoumov and Kahn did not change Razoumov’s system into a video game. The rejection combined Razoumov’s remotely transmitted sensor data (system for monitoring of sports activites) with the known technique of being converted for application use such as cursor movement yielding the predictable results of enabling remote control of gaming applications as disclosed by Kahn. As described by Kahn, the application of controlling games is one of a plurality of applications capable of utilizing the sensor data. Appellant described another application regarding pedometer as described above. Therefore, the combination does not overwrite/change the original purpose of Razoumov but rather provides additional usage/application use as described above.
In view of the above rebuttal regarding the first through fourth points, it is believed the rejection of claim 64 utilizing the combination of Razoumov in view of Kahn provides evidence, facts, and support for the combination rational making the rejection as a whole proper.
second argument (section 2 page 11 of the filed appeal brief) is stated to comprise the same arguments regarding claim 64. Therefore, the above is additionally considered a rebuttal to claims 81-83.
Appellant’s third argument (section B page 11 of the filed appeal brief) purports that the examiner erred by failing to make any of the findings besides concluding that it would be obvious to combine the prior arts that yields a supposedly predictable results, without providing any facts to support the allegation in regards to the rejection of claims 69-70. Appellant argues several points (addressed below as fifth through seventh points) of rational/purported evidence in support of their third argument.
Appellant’s fifth point states “Razoumov is exclusively concerned with monitoring and viewing pressure data” (second paragraph of page 13 of the filed appeal brief). 
Razoumov discloses in paragraph [0010] the aspect of their invention is monitoring sports activities such as gathering biometric data from a subject performing a sports activity. Paragraph [0034] describes sensors 120 can gather data relating to various physical characteristics, positions, changes, performance, or properties of the subject. Said data can be referred to as “biometric” data. Razoumov paragraph [0034] continues: “biometric data ... can include any of the following: 1) data tracing the trajectory, 2) speed, 3) acceleration, 4) position, 5) force/pressure exerted by or experienced by the body, 6) orientation, etc. of a subject’s appendage or other body part; data showing the 7) heart rate, 8) blood pressure, 9) temperature, 10) stress level, 11) moisture content, 12) toxin level, 13) viability, 14) respiration rate, etc. of a subject; data showing whether or not a subject is 15) performing a signal or communication 
Appellant’s sixth point purports summaries of inventions of prior art Kamath and Kan-tor are in stark contrast to the invention of Razoumov and there is no evidence that these devices can work together in combination (third to last paragraph of page 13 of the filed appeal brief).
In a similar manner argued as the first point above, appellant cites three paragraphs of prior art Kamath and a single paragraph of Kan-tor and concludes that there is no evidence provided and that the combination is improper without addressing the citations of the office action. While an art discloses a main intended invention, the art may comprise more than the singular teaching of the invention as a whole. In this case, summarizing Kamath as disclosing a fluid analyte comparison technique in paragraphs 17-20 is misleading as this does not comprise the details stated in the prior office action. Kamath in paragraphs 17-20 discloses a method for evaluating sensor data including receiving first and second data streams to detect a presence or an absence of an aberrant value including recognizing a pattern in the first or second sensor data stream. This method of recognizing a pattern between two sensors is utilized for the combination.

While prior art Burbank is not rebutted by appellant it is necessary to note as Burbank discloses the use of a plurality of sensors around a muscle to sense an arm movement condition (paragraphs [0186] and [0196]-[0197]). The combination takes the accelerometer sensor of Razoumov-Kahn with Burbank’s plurality of sensors surrounding a muscle on opposite sides wherein the output data of the plurality of sensors is analyzed for a pattern (in view of noise) as disclosed by Kamath wherein said pattern is a tremor capable of being detected by an accelerometer sensor as disclosed by Kan-tor. The combination does not attempt to combine the entire inventions of Burbank, Kamath, and Kan-tor but only the specific teachings of accelerometer sensors capabilities and processing of data in general.
Appellant’s seventh point states combining Razoumov’s system with Kahn  would change Razoumov’s system for monitoring of sports activites into a chemical analyte glucose detection or tremor detection device (second to last paragraph of page 13 of the filed appeal brief).

In view of the above rebuttal regarding the fifth through seventh points, it is believed the rejection of claims 69-70 utilizing the combination of Razoumov-Kahn-Burbank-Kamath and Kan-tor provides evidence, facts, and support for the combination rational making the rejection as a whole proper.
The rest of appellants arguments are specifically described to relate to the arguments of claims 64 and are therefore considered rebutted in view of the above.

 (3) Conclusion of Examiner Answer

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
Conferees:


                                                                                                                                                                                                      /AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.